DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 01/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al (US 2020/0073520) in view of Smithers (US 2020/0298113) and further in view of Silver (US 2014/0195675).
Regarding claim 1, Mohan discloses a device (media display system 108 in Figure 2), comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 2), the operations comprising:
receiving video content over a communication network (¶ [0021]);
presenting the video content on a display associated with equipment utilized by a user resulting in a presentation of the video content (¶ [0021] and ¶ [0024]);
detecting user gaze in viewing the presentation of the video content; determining a point of interest in relation to the presentation of the video content via the equipment utilized by the user according to the user gaze; identifying an object in the video content according to the point of interest, wherein the object is shown within the video content from a first perspective; (¶ [0022], ¶ [0031], ¶ [0053]-[0054] and ¶ [0070]-[0074]);

receiving first user-generated input from the communication device; generating second augmented reality content based on the request; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content (¶ [0033]-[0034], ¶ [0061]-[0065] and ¶ [0080]-[0087]).
Mohan is silent about presenting the first augmented reality content simultaneously with the video content; receiving first user-generated input includes a request to change in perspective of viewing the object and a request for a social media chat window; generating second augmented reality content based on the request to change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective and the social media chat window, wherein the social media chat window comprises a first target advertisement.
Smithers discloses generating and providing first augmented reality content based on the video content and the first information associated with the object and to a communication device for presenting the first augmented reality content simultaneously with the video content (Figure 7; ¶ [0023]-[0025], ¶ [0052-[0057] and ¶ [0061]); receiving first user-generated input from the communication device, wherein the first user-generated input includes a request to change in perspective of viewing the object and a request for a social media chat window; generating second augmented reality content 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Mohan system with the teaching of Smithers, so to enhance system with augmented reality content performance in the benefits of improving user viewing experiences.
Mohan in view of Smithers is silent about the social media chat window comprises a first target advertisement.
Silver discloses a simultaneous content data streaming and interactive system which receives a user input includes a request to change media effects and a request for a social media chat window (¶ [0055], ¶ [0143] and ¶ [0160]-[0165]), generates three dimensional media effects to present content and the social media chat window, wherein the social media chat window comprises a first target advertisement (Figure 13E-13F; ¶ [0089]-[0091], ¶ [0130] and ¶ [0164]-[0168]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Mohan in view of Smithers system with the teaching of Silver, so to increase an advertisement effect in a virtual reality content experience.



Regarding claim 3, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system further discloses receiving second user-generated input from the communication device that instructs the device to provide third augmented reality content to equipment of a social media user, over a social media network, wherein the third augmented reality content comprises the social media chat window to enable interaction with the social media user via the equipment of the social media user (Smithers’ Figures 7-9; and Silver’s Figures 13B-13F).

Regarding claim 4, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system further discloses the first user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the first user-generated input (Smithers’ Figure 9; and ¶ [0063]).

Regarding claim 5, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 2. The combined system 

Regarding claim 6, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining a second target advertisement; and providing the fourth augmented reality content based on the second target advertisement; and providing the fourth augmented reality content to the communication device, wherein the communication device presents the fourth augmented reality content simultaneously with the first and second augmented reality content (taught by Mohan; ¶ [0057] and ¶ [0062]-[0063]; taught by Smithers; Figure 7-9; and Silver’s Figures 13A-13F).

Regarding claim 7, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 6. The combined system further discloses wherein the fourth augmented reality content comprises an overlay of the second target advertisement on video content (taught by Silver; Figures 6 and 13E-13F; ¶ [0088], ¶ [0091], ¶ [0115]-[0118] and ¶ [0168]).



Regarding claim 9, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining second information associated with the video content (taught by Mohan; ¶ [0057] and ¶ [0062]-[0063]); generating a fifth augmented reality content based on the second information associated with the video content; and providing the fifth augmented reality content to the communication device, wherein the communication device presents the fifth augmented reality content simultaneously with the video content (Smithers’ Figures 6-9; and Silver’s Figures 13A-13F). 

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claims 1-3.

Regarding claims 11-12, all limitations of claims 11-12 are analyzed and rejected corresponding to claims 4 and 6 respectively.

Regarding claim 13, Mohan in view of Smithers and further in view of Silver discloses the device as discussed in the rejection of claim 12. The combined system further discloses wherein the second target advertisement is associated with the video 

Regarding claims 14-16, all limitations of claims 14-16 are analyzed and rejected corresponding to claims 7-9 respectively.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claims 1 and 6.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 13.

Regarding claims 19-20, all limitations of claims 19-20 are analyzed and rejected corresponding to claims 7-8 respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421